DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite “a temporary magnetic flux stronger than the default magnetic flux to eliminate the default magnetic flux”.   Page 7, lines 13-18 recite an embodiment where the position of the default magnetic flux is manipulated and lines 20-29 recite “In an alternative embodiment, the permanent magnet 52 and the electric coil 54 manipulate the intensity of the default magnetic flux. When current is passed through the electric coil 54, the temporary magnetic flux 55 generated by the electric coil 54 generally has a greater intensity compared with that of the default 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piech et al (US# 2011/0114421) in view of JP 58-46237.
Piech et al disclose a brake device including; a stationary member 98a/98b; a movable member 94 or 116 movable relative to the stationary member in a first direction; a cavity defined between the stationary member and the movable member, the cavity (cavity containing fluid 30 in figure 9 or 115, figure 10) retaining a magnetorheological fluid 30 convertible between a default solid state [0028] 
	Regarding claim 4, the magnetic regulating mechanism manipulates position of the default magnetic flux 42.  [0029]
	Regarding claim 5, the magnetic regulating mechanism manipulates intensity of the default magnetic flux.  [0050]
	Regarding claim 8, the temporary magnetic flux 44 shifts the default magnetic flux away from the fluid.  [0029]  

	Regarding claim 14, the viscosity of the fluid is manipulated by the magnetic regulating mechanism.  [0026][0027]
	Regarding claim 16, the stationary member 98a/98b is a stator (stationary part of a rotary system) and the movable member 94 or 116 is a rotor rotatable with respect to the stator.  
	Regarding claim 17, the permanent magnet 32 and the electric coil 34/35 are both annular shaped.  Figure 9.  In modifying the device of figure 9 as set forth above, the magnet would have a larger diameter than the coil, such as shown in figure 3 of JP ‘237.
Regarding claim 18, Piech et al disclose a movable device 12 comprising; a stationary member 98a/98b; a moveable member 94 or 116 movable relative to the stationary member in a first direction; a cavity (cavity containing fluid 30 in figure 9 or 115, figure 10) defined between the stationary member and the movable member; a magnetorheological fluid 30 retained in the cavity and convertible between a default solid state [0028] during which the magnetorheological fluid exerts a force against the movable member in a second direction opposite to the first direction to enable braking, and a temporary liquid state during which the force exerted against the movable member is reduced to disable braking [0029]; wherein the magnetorheological fluid contains a suspension of magnetizable particles in a carrier fluid [0026], and a magnetic regulating mechanism 32/34/35 including a permanent magnet 32 and an electric coil 34/35, the permanent magnet being arranged within the movable member 94 or 96, the permanent magnet applying a default magnetic flux [0028] to the magnetorheological fluid for maintaining the magnetorheological fluid at the default solid state, and the electric coil 34/35 being arranged within the movable member 94 or 116, wherein, in use, when a current passes through the 
	Regarding claim 19, the movable device 12 is a vehicle or a vessel as broadly recited.
Regarding claim 20, the stationary member 98a/98b is a stator, and the moveable member is a rotor 94 or 116 rotatable with respect to the stator.


Response to Arguments
Applicant's arguments filed 2/01/2022 have been fully considered but they are not persuasive.   Applicant argues that “Amended claims 1 and 18 now each specify that the electric coil would produce a temporary magnet flux stronger than the default magnet flux of the permanent magnet to eliminate the default magnetic flux.   This stands in contrast to the methodologies adopted in both Piech and JP 58-46237, in which the electric coil is configured to deflect or shift away the default magnetic flux from the magnetorheological fluid.”  [0032] of Piech is noted.  Piech suggests that “Additionally, if the coil 35 of the second magnet 34 were to magnetically oppose the first magnetic field rather than magnetically shift the first magnetic field, a much larger coil may be required to produce a magnetic field of suitable .
Applicant further argues that JP 58-46237 fails to teach or suggest that the magnetorheological fluid contains a suspension of magnetizable particles in a carrier fluid and therefore, there would be no motivation for a person of skill in the art to combine the teachings of JP 58-46237 to the teachings of Piech which specifically relies on the manipulation of the liquid/solid properties of the magnetorheological fluid.   This is not persuasive as the choice of air versus a liquid for the MR fluid does not significantly change the operation and would not discourage one of ordinary skill in the art to look towards the teachings of JP 58-46237.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, note page 1, lines 20-22 and lines 25-27 of the translation of JP ‘237 which teaches the flush mounting of permanent magnets as measure to increase the effectiveness of the permanent magnet.  One of ordinary skill in the art would also appreciate the effect of the proximity to the fluid gap of the magnet on the strength of the field at the gap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK